Citation Nr: 0817735	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-28 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1988 and from November 1990 to July 1991.  He is a Gulf War 
veteran and was awarded the U.S. Army Parachutist Badge.
This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's claim for entitlement to service 
connection for bilateral ankle and bilateral hip 
disabilities.

Pursuant to the veteran's request, a video conference hearing 
before a member of the Board was scheduled for August 2006.  
A notation associated with the claims file indicates that the 
veteran did not appear for this hearing.  Since he failed to 
report for the hearing or provide an explanation for his 
absence, and has not requested that the hearing be 
rescheduled, his hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2007).

On appeal in September 2006, the Board remanded the case for 
further development, to include obtaining additional service 
medical records and a VA orthopedic examination. 

Subsequently, in a November 2007 rating decision, the RO (1) 
granted service connection for traumatic arthritis of the 
right and left hip, rating each disability 10 percent 
effective July 19, 2002, and (2) granted service connection 
for traumatic arthritis of the right ankle, rating the 
disability 10 percent effective July 19, 2002.  The Board 
finds nothing that may be construed as a timely NOD with the 
10 percent ratings or effective date assigned for traumatic 
arthritis of the right hip, left hip, and right ankle.  In 
the absence of a timely NOD, issues relating to either hip or 
the right ankle are no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In 
November 2007 the RO provided a Supplemental Statement of the 
Case (SSOC) confirming its earlier denial of service 
connection for a left ankle disability.  
  
In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the September 2006 
Remand Order, and that neither the veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, any resulting prejudice has been 
rebutted.

2.  The veteran undoubtedly sustained some trauma to his left 
ankle during service as the result of parachute jumps; 
however, a chronic left ankle disability, to include  
arthritis, was not shown during active service or for many 
years thereafter; the veteran's separation from service 
examination in March 1990 was negative for any pertinent 
abnormal findings; and the only competent evidence that 
addresses the question of a nexus between a current left 
ankle disability and service, to include trauma sustained 
while on active duty, weighs against the contended causal 
relationship.  


CONCLUSION OF LAW

Service connection for a left ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2005 letter from the RO and the September 2006 letter from 
the AMC adequately apprised him of the information and 
evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The April 2005 letter from the RO and the September 2006 
letter from the AMC satisfy these mandates.  They clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records and records held by any 
Federal agency, provided the veteran supplied enough 
information to enable their attainment.  This correspondence 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  The letters 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO/AMC determined such to be necessary to make a decision 
on the claim.  The September 2006 letter also asked the 
veteran to provide VA with any medical reports in his 
possession.  The April 2005 letter informed the veteran about 
the type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in either 
the April 2005 letter or the September 2006 letter.  However, 
the RO did supply notice of these elements in a March 2006 
letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The veteran did not receive such notice prior to the 
September 2002 rating decision.  Subsequent to the RO's 
rating action, however, the veteran did receive notice 
compliant with 38 U.S.C. § 5103(a).  As to timing of notice, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that timing-of-notice errors can 
be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures: (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA process" 
can cure error in timing of notice).

The most recent notice was given to the veteran in September 
2006, and the RO thereafter readjudicated the veteran's claim 
and issued a SSOC in November 2007.  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication of the claim.  
As a matter of law, the provision of adequate notice followed 
by a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  Mayfield III, citing Mayfield II, 444 
F.3d at 1333-34; Prickett, supra.
   
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claims.  See Dingess, supra.  
This notice was temporally after the RO's initial decision.  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v.  
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court (Court of Appeals for 
Veterans Claims), the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and  evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).   

The presumption of prejudice raised by the untimely notice of 
the Dingess requirements is rebutted in this case.  The 
overwhelming preponderance of the evidence is against service 
connection for a left ankle disability; thus, this issue is 
moot.  There has been no showing that the essential fairness 
of the adjudication of the veteran's claim has been altered 
by the untimely notice of Dingess.  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in 
obtaining records and supportive evidence, and the 
veteran in fact did receive a September 2007 VA 
orthopedic examination, which was thorough in nature and 
adequate for the purposes of deciding this claim.  
Although the service medical records from the veteran's 
second period of active service were not available for 
the VA examiner to review, the Board notes that these 
records contain no complaints of, diagnosis of, or 
treatment for a left ankle disability.  Furthermore, the 
veteran indicated to the September 2007 VA examiner that 
"no severe medical problems occurred in this eight-
month period of active duty."  The only competent 
evidence that addresses the question of a nexus between 
a current left ankle disability and service, to include 
trauma sustained while on active duty, consists of the 
2007 examination and an earlier 2003 VA evaluation; both 
contain nexus opinions and that evidence weighs against 
the contended causal relationship.  Accordingly, the 
Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Laws and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309.



b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

Service Medical Records - March 1985 to March 1988

A March 1985 Report of Physical Examination for Enlistment 
discloses a normal clinical evaluation of the lower 
extremities and feet.  In the accompanying Report of Medical 
History, the veteran indicated that he had a history of 
broken bones.  The clinician noted that the veteran had 
fractured his left ankle in 1979 and his right ankle in 1984, 
and that both injuries had been treated with a splint cast.  
However, the veteran denied any symptoms with respect to 
either ankle.  In the accompanying Applicant Medical Pre 
screening Form, the veteran stated that he was "not sure 
whether or not ankle was broken or sprained."  A February 
1988 Report of Physical Examination for Separation discloses 
a normal clinical evaluation of the lower extremities and 
feet except for a right knee injury that was incurred during 
service.  In the accompanying Report of Medical History, the 
veteran denied having foot trouble.
 
In-service treatment records reveal that the veteran was 
involved in a parachute accident in October 1986, which 
resulted in his service-connected right knee disabilities.  
The veteran also reported left foot pain, specifically in the 
fourth metatarsal joint.  An X-ray revealed no fractures or 
other bony or joint space abnormalities.  In November 1986, 
the veteran was treated for a left foot injury after landing 
hard during a parachute jump.  The left foot was tender to 
palpation over the left metatarsal joint.  An X-ray was 
normal.

Service Medical Records - November 1990 to July 1991

A January 1989 Report of Quadrennial Physical Examination and 
a November 1990 Report of Physical Examination for 
Redeployment disclose a normal clinical evaluation of the 
lower extremities and feet except for the veteran's right 
knee injury.

Private Treatment Records

In April 2003, the veteran complained of constant left ankle 
pain of two weeks' duration.  He reported a left ankle injury 
during service but did not remember what type of treatment he 
received.  The records indicate that an X-ray was taken, 
however, there is no mention of left ankle findings.  The 
impression was ankle pain.  The clinician prescribed 
Naproxen.

In May 2003, the veteran continued to complain of left ankle 
pain.  The examination was "the same" as the month before.  
The veteran stated that the pain was tolerable and decided 
not to take Naproxen.  

In August 2004, the veteran again complained of "ankle 
pain."  There is no indication that the clinician examined 
the veteran's left ankle.

Veteran's Statements

In a July 2003 correspondence, the veteran made the following 
statement:

During my active duty service with the 1st Special 
Forces Group at Ft. Lewis, WA, I was on jump status 
. . . During this time I had sustained injuries to 
my ankles, but these were not serious enough to 
take me out of jump status.

September 2003 VA Examination

The veteran complained of a left ankle problem of three 
years' duration "with easy rollover with stepping on a 
stone, sudden movement, twisting the ankles is aggravating".  
He reported that walking, prolonged standing, and going up 
and down ladders aggravated his ankle problem.  He complained 
of post-activity swelling.  The clinician noted that there 
was no history of fracture or dislocation.  The condition was 
alleviated with rest, Naproxen, and wearing lace-up boots.  
An X-ray revealed left talus dorsal beaking.  The diagnosis 
included stable ankle examination.  The clinician stated that 
he could not find an ankle injury sustained during service.  
He further stated that "[a]lthough the veteran allegations 
and personal assessment leads him to believe the above 
condition is related to service I did not find in his present 
medical record documentation evidence to support his 
position."

September 2007 VA Examination

The veteran stated that he could not recall any specific 
injury to the ankles while on active duty.  The examiner 
reviewed the claims file and documented the veteran's history 
of a left ankle injury in 1979 (prior to service).  The 
veteran reported a gradual onset of pain in 1993 with the 
symptoms increasing over the past three or four years.  He 
described the pain as intermittent and sharp and rated the 
pain as 4/10.  Exacerbating factors included walking on 
uneven surfaces, climbing ladders, and going up an incline.  
He described a sensation of "giving out" when walking on 
uneven ground.  The veteran reported swelling but denied any 
heat or redness.  He also denied any stiffness, locking, or 
fatiguability.  The pain was alleviated by Ace wraps, Advil, 
and topical analgesic ointment.  He denied any flare-ups of 
left ankle pain.  There was no impact on activities of daily 
living.    

Upon examination, the veteran's gait was normal.  There was 
no discomfort localized to the left ankle and no synovitis, 
effusion, erythema, or other clinical findings to suggest 
significant localized tenderness or pain.  The anterior 
drawer test was negative.  Peroneal tendon function was 
normal.  X-rays revealed normal anterior-posterior and 
mortise views with a small dorsal talar osteophyte and a 
small tibial plafond osteophyte.  No arthritic changes were 
noted.  

The diagnosis was a normal left ankle.  The examiner 
determined that "[t]he veteran's left ankle symptoms with 
relatively normal examination are not secondary to military 
service."  He explained:

The primary rationale for this is that the 
veteran's relatively normal examination without 
significant findings of instability and the 
observation that if he had had a significant sprain 
prior to enlistment on the left side, that his left 
ankle symptoms and diagnostic findings would 
indicate the same type of progression noted on the 
right ankle. 

b. Discussion

The Board determines that the evidence preponderates against 
a finding that a left ankle disorder began during or as the 
result of service.  The veteran contends that he injured his 
left ankle in parachute jumps while on active duty.  As the 
service personnel records confirm he received a Parachute 
Badge, some in-service trauma involving the left ankle is 
conceded.  The primary impediment to a grant of service in 
this case is an absence of medical evidence of a nexus 
between a current diagnosis of a left ankle disability and 
any incident of service, to include trauma associated with 
parachute jumps.  The only competent evidence that addresses 
this latter question weighs against such a relationship.

The service medical records are negative for any findings 
that were attributed to a left ankle disorder, although the 
veteran was evaluated for tenderness in the left foot in 
November 1986 following a parachute jump.  The veteran's 
remaining service medical records are silent for any relevant 
symptoms or abnormal objective findings.  In fact, October 
1986 and November 1986 X-rays of his left ankle were normal.  
A February 1988 separation examination was negative for any 
findings relating to a left ankle injury or disability, which 
weighs against a finding of in-service incurrence of a left 
ankle disability.  There is also no medical or X-ray evidence 
of arthritis of the left ankle within one year of service and 
it is not contended otherwise.  Thus, presumptive service 
connection for arthritis of the left ankle is not warranted.  
See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, there is no post-service medical or X-ray 
evidence of a left ankle disability, to include arthritis, 
until many years post-service.  Upon consideration of this 
fact coupled with the negative separation examination, it 
becomes apparent that the left ankle injury noted in service 
resulted in acute manifestations and resolved without leaving 
any residual disability.  With respect to negative evidence, 
the Court of Appeals for Veterans Claims held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  Moreover, the competent evidence 
that addresses the question of a nexus between a current left 
ankle disability and service, to include trauma sustained 
while on active duty, weighs against the contended causal 
relationship.  The Board specifically notes that following VA 
examinations of the veteran in September 2003 and September 
2007, the examining clinician concluded that there was no 
causal relationship between a current left ankle disorder and 
service.  The latter examiner noted a history of a pre-
service left ankle injury but he did not indicate that the 
veteran had a chronic left ankle disability that pre-existed 
service.

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, as noted above, while the Board 
does not question the occurrence of in-service left ankle 
trauma, medical evidence is generally required to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Simply put, the veteran, as a layman, is not 
competent to provide the nexus evidence required here for a 
grant of service connection. 

In summary, there is evidence of a left ankle injury during 
service but there is no competent evidence of a subsequent 
chronic left ankle disability linked to service.  Therefore, 
entitlement to service connection for a left ankle disability 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").  


ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


